Citation Nr: 1233071	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating for bilateral hearing loss in excess of 10 percent prior to August 6, 2009.

2.  Entitlement to an initial staged rating for bilateral hearing loss in excess of 20 percent from August 6, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1979, to May 1979 and from January 2005 to August 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board has bifurcated the issue of initial rating for bilateral hearing loss.  Bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380   (Fed. Cir. 2011).  In this case, there is competent medical evidence of record, including a VA audiometric examination in August 2009, upon which to initially rate the Veteran's bilateral hearing loss prior to that date, and any newly created evidence would reflect on a later period of rating rather than the earlier period prior to August 2009.  As for the issue of entitlement to an initial staged rating for bilateral hearing loss in excess of 20 percent from August 6, 2009, the Veteran has indicated (through his representative) that his hearing loss has worsened since his last VA examination in August 2009.  Because of the specific factual assertion of worsening since the last examination in August 2009, though not prior, more recent examination is needed before adjudicating this stage of the initial rating appeal.  The Board sees no reason for delaying adjudication of the earlier period of the initial rating appeal.  Accordingly, the Board finds that bifurcation of the initial rating issue is appropriate. 

The issue of entitlement to an initial staged rating in excess of 20 percent from August 6, 2009 for bilateral hearing loss, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

For the period prior to August 6, 2009, the Veteran had bilateral hearing loss manifested by average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz of 70 decibels in the right ear and 68.75 decibels in the left ear, and speech recognition ability (Maryland CNC test) of 80 percent in the right ear and 84 percent in the left ear. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent prior to August 6, 2009, for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies in the instant case.

Duty to Notify

As the September 2007 rating decision granted service connection for hearing loss, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3)(no VCAA notice required because of filing of NOD); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required).  As for rating the Veteran's disability, the relevant disability rating criteria have been provided to the Veteran, including in the February 2009 statement of the case.  In February 2009 the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson,19 Vet. App. 473 (2006).

Duty to Assist

The Veteran has undergone VA examinations that addressed the rating matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Further, the Board has considered the U.S. Court of Appeals for Veterans Claims' holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  A review of the April 2007 VA (QTC) audiological examination reflects that the examiner noted the Veteran's situation of greatest difficulty in hearing and provided an adequate description of the functional effects of the Veteran's hearing loss.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations in this appeal has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  Because the appeals are from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings 
for separate periods during the appeal period, based on the facts found, must also be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e).

The rating criteria provide for alternative ratings when an exceptional pattern of hearing is met.  If the puretone threshold at each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  
38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).


Initial Rating for Hearing Loss Prior to August 6, 2009

A September 2007 rating decision granted service connection for bilateral hearing loss and assigned a 10 percent rating, effective September 1, 2007.  The Veteran entered a notice of disagreement with the initial rating assigned.  A February 2010 rating decision during the appeal assigned a 20 percent rating for hearing loss, effective August 6, 2009, thus creating a "staged" initial rating of 10 percent prior to August 6, 2009 and 20 percent from that date.

In April 2007 the Veteran underwent a VA (QTC) audiological examination.  The Veteran indicated that he had been issued hearing aids and had difficulty understanding conversational speech in certain environments.  Pure tone air conduction thresholds, in decibels, were, in pertinent part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
75
75
80
LEFT
45
80
75
75

The average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 70 decibels in the right ear and 68.75 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 80 percent in the right ear and 84 percent in the left ear.  The audiological findings correspond to a level IV hearing in the right ear and level III hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level IV hearing in the right ear and level III hearing in the left ear yields a 10 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but the exceptional pattern is not shown by the April 2007 VA examination findings.  Pure tone threshold levels were neither 55 dB or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 dB or more at 2000 hertz.  38 C.F.R. § 4.86(a) and (b).

The Board has reviewed the Veteran's statements regarding difficulties with hearing loss, and finds the Veteran to be credible and consistent in his reports of the difficulties in hearing that he experiences.  The Veteran is competent to give evidence about what he observes or experiences concerning his hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board recognizes the difficulties that the Veteran experiences as a result of his hearing loss, specifically including difficulty in understanding conversational speech, and finds that such reports of difficulties are consistent with the notable speech recognition percentage scores and audiometric decibel thresholds as measured; however, the Board finds to be more probative the very specific audiometric test scores - both the decibel thresholds on audiometric testing and speech recognition scores as tested.  See  Lendenmann v. Principi, 3 Vet. App. 345 (1992) (the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained).  Without a showing of extraschedular factors, the Board is bound by law to apply VA's rating schedule based on the audiometry results and speech recognition scores.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In sum, an initial in excess of 10 percent prior to August 6, 2009, is not warranted.  As the preponderance of the evidence is against a higher initial rating than 10 percent for this period of the appeal, the benefit of the doubt rule is not applicable.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this Veteran's case, the Board recognizes and has considered the complaints of decreased auditory acuity and speech recognition impairment.  The schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected hearing loss disability.  The hearing loss disability rating on appeal is not one that is rated by analogy, but, instead, has been evaluated under applicable Diagnostic Code 6100, which schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The fact that there is occupational impact does not render the rating schedule inadequate to evaluate the level of disability. 

Because the schedular rating criteria is adequate to rate the Veteran's service-connected hearing loss, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating for bilateral hearing loss in excess of 10 percent prior to August 6, 2009 is denied.


REMAND

As for the remaining issue of entitlement to an initial staged rating in excess of 20 percent from August 6, 2009 for bilateral hearing loss, the Veteran has indicated (through his representative) that his hearing loss has worsened since the last VA audiometric examination in August 2009.  Based on the Veteran's assertions, and based on a lack of current findings of record to rate the Veteran's hearing loss disability since August 2009, an additional VA audiological examination is appropriate.  See VAOPGCPREC 11-95.

Accordingly, the remaining issue of an initial rating in excess of 20 percent from August 6, 2009 for bilateral hearing loss is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiology examination to measure the current severity of his service-connected bilateral hearing loss.  All indicated studies should be performed, and all findings reported in detail.

2.  The AOJ should then readjudicate the issue of entitlement to an initial staged rating in excess of 20 percent from August 6, 2009 for bilateral hearing loss.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


